Title: To Thomas Jefferson from Sulayman Islambuli, 29 April 1806
From: Islambuli, Sulayman
To: Jefferson, Thomas


                        
                            Sir
                            
                            Prison April 29th 1806
                        
                        Permit me Honble. sir to state to you the situation in which I am placed by the arbitrary and unjust turk now
                            Embassador to the US from Tunis. I am a Constantinopolean and have served the limeted time as a slave in Tunis 7 years and have the same
                            discharge as the rest of the turkish retinue, thus situated without one single crime alledged against to be entombed in a
                            prison and in that Country of all others the most free and a country the people of which I love. I hope you will interfere
                            in my behalf and let me have the parole of honor. I wish not to leave Washington, every day can the Bashaw see me at Mr
                            Stelles, should your love for mankind say let him leave the gaol in two days after I will prove to you I am free. The
                            reason why the Bashaw makes me the object of Persecution is I gave him $400 to keep for me and on requesting the return of
                            it am immediately placed in a prison I hope Honble. sir my situation will claim your interference and give me an
                            opportunity of telling my country where real liberty and justice can
                            be found. Allow me once more to impress on your mind that I Am free from the best of discharges from Tunis and am not
                            bound to serve the Bashaw longer than he treats me as a servant ought to be treated. I hope you will not pass me over
                            unnoticed but as a man in distress do what Justice dictates for your Obt and very respectful Sevt
                                            
                            [signature in Arabic script]
                            
                        
               